Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 1 of 11 Page ID #:22




                    EXHIBIT B
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 2 of 11 Page ID #:23



                                                                                                 ADLI
  444 South Flower Street
  Suite 3100
  Los Angeles, California 90071

  213.623.6546 – Telephone
  213.623-6554 – Facsimile
                                                                                                 LAW GROUP


                                                                                          Dr. Dariush G. Adli
                                                                               President of ADLI Law Group
                                                                                      Direct: (213) 623-6547
                                                                                          adli@adlilaw.com



                                             October 29, 2019


  9LD)HG([
  
  Shaleen M. Diep
  Headquarters Beauty Supplies, Inc.
  9142 East Valley Blvd
  Rosemead CA 91770



                                  Re:     Cease & Desist Demand Regarding
                                          Unauthorized Sale of Counterfeit Products


           Dear Ms. Diep:

         We represent A.C.T. 898 Products, Inc. (“ACT898”) in the licensing and
  enforcement of its intellectual properties. Please direct all future correspondence regarding
  this matter to my attention.

         ACT898 is and has been a premier supplier of beauty products, including but not
  limited to, cosmetic brushes and nail brushes, across the U.S. and around the world since
  1997 and uses several trade names and marks to identify its services and products,
  specifically including, but not limited to, the “666”, "777", "999", and the “Petal” marks
  (the “Marks”).

          ACT898 was the first entity to use the Marks in association with its nail and
  cosmetic products in the U.S., and around the world. As a result of ACT898’s widespread
  usage of the Marks, consumers have come to extensively know, and ACT898 has become
  identified in the public mind as the provider of, the cosmetic products identified by the
  Marks. ACT898’s rights in the Marks include federally registered trademarks, including
  trademark registration numbers 4,040,528, for the mark “666”, 3,893,221, for the mark

                                  advocates. dealmakers. litigators. innovators.tm
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 3 of 11 Page ID #:24

  Headquarters Beauty Supplies, Inc. – Cease & Desist Letter
  October 24, 2019
  Page 2
                                                                                  ADLI
                                                                                   LAW GROUP
  "777", 3,893,224, for the mark "999", and 3,890,110, for the mark “Petal” for cosmetic and
  nail brushes as well as common law rights. The Marks have been continually used since
  their respective registration dates.

        It recently came to ACT898’s attention that Headquarters Beauty Supplies, Inc.
  (“HBSI”) has been infringing ACT898’s trademark rights by at least selling the Acrylic
  Nail Brush #14, identified by the 777 mark (“Infringing Product”). Screenshots from
  www.amazon.com showing the Infringing Product for sale there are enclosed.

         Your sale of nail brushes using the identical mark as that of our client’s protected
  Marks constitute infringement of ACT898’s registered and common law trademark rights.
  Under applicable trademark laws, a finding of trademark infringement by a court can result
  in award of damages, potential attorney’s fees and a permanent injunction for your
  infringement. Moreover, should you continue to distribute, market, offer to sell, and/or
  sell the Infringing Product after receiving this letter, such infringement will constitute
  willfullness, resulting in potentially enhanced damages up to three time the actual damages
  awarded.

         Notwithstanding ACT898’s rights and available remedies, our client prefers to
  resolve matters amicably and reasonably without litigation. To that end, our client hereby
  demands the following from you:

         1. cease and desist from any use of ACT898’s Marks in connection with the sale
            and promotion of any of your products and/or services;

         2. remove or disable all access to any and all Infringing Products displayed and
            offered for sale on online through your website or any third party websites,
            including but not limited to, Amazon®, and any other website or social media
            pages controlled by your company;

         3. Identify to ACT898 the revenue you have received from sales of the Infringing
            Products;

         4. Disclose the name of your manufacturer/supplier of the Infringing Products;

         5. Disclose name of broker/others in connection with the Infringing Products and
            disclose inventory of Infringing Products in transit or at anyone in
            supply/distribution chain (i.e. going up or down the chain);

         6. Provide ACT898 with two samples of each Infringing Product;


                                advocates. dealmakers. litigators. innovators.tm
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 4 of 11 Page ID #:25

  Headquarters Beauty Supplies, Inc. – Cease & Desist Letter
  October 24, 2019
  Page 3
                                                                                            ADLI
                                                                                              LAW GROUP
         Without these required steps, our client’s valuable intellectual property rights will
  continue to be irreparably damaged. We require you contact us no later than seven (7) days
  from the date of this letter to discuss your immediate assent to and compliance with the
  demands stated above. We look forward to your prompt response.

          Should you fail to timely and fully respond to this correspondence and comply with
  all the aforementioned bullet-points above, we will assume that you will continue to violate
  ACT898’s intellectual property rights, and thus will be left with no alternative but to pursue
  all remaining legal avenues available to ACT898 including.

         The foregoing is not, and is not intended to be, a full and complete statement of all
  the facts and circumstances concerning its subject matter, nor your conduct with respect to
  the same. Nothing contained herein shall be deemed a waiver, modification or
  relinquishment of our client’s rights and remedies at law or in equity with respect to the
  subject matter hereof, all of which are expressly reserved.

         If you have any questions, feel free to contact our office.



                                                                       Sincerely,


                                                                       Dr. Dariush G. Adli, Esq.
                                                                       President
                                                                       ADLI Law Group, P.C.




                                advocates. dealmakers. litigators. innovators.tm
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 5 of 11 Page ID #:26
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 6 of 11 Page ID #:27
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 7 of 11 Page ID #:28
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 8 of 11 Page ID #:29
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 9 of 11 Page ID #:30
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 10 of 11 Page ID #:31
Case 2:19-cv-10803-MWF-GJS Document 1-2 Filed 12/20/19 Page 11 of 11 Page ID #:32
